DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0071129 to Gonze et al (Gonze).
Regarding claim 1, Gonze discloses a method for operating an exhaust-gas catalytic converter of an internal combustion engine, the method comprising 
- ascertainment (step 301, fig. 9; [58]) of a temperature, via a temperature sensor (sensor 43, fig. 1) of the exhaust-gas catalytic converter (catalytic pf 34, fig. 1; [57]), 
- ascertainment (steps 303-310) of a heating demand, via an electronic processor, on the basis of the determined temperature, 
- selection (steps 308-steps 326) of a heating strategy, via the electronic processor, taking into consideration the heating demand, from a multiplicity of different heating strategies (different zones selected based on demand for heating the pf; [63]) which each comprise at least one of several heating measures (steps 316, 320, fig. 9), and 
- application (step 312, fig. 9) of the selected heating strategy, via the electronic processor, for heating the exhaust-gas catalytic converter ([58]-[66]).

Regarding claim 2, Gonze discloses the method (200) according to Claim 1, further comprising a predetermination of the different heating strategies (step326, fig. 9), wherein the heating strategies differ from one another by different contributions of the at least one heating measure comprised therein.

Regarding claim 3, Gonze discloses the method (200) according to Claim 1, wherein each heating strategy comprises a splitting of the heating demand between the at least one heating measure comprised therein (different zones are selected based on demands, steps 308, 326, fig. 9).

Regarding claim 4, Gonze discloses the method (200) according to Claim 3, wherein the splitting comprises a selection of the heating measure(s) to be applied (different zones chosen to heat, steps 308, 326, fig. 9) and/or a determination of a sequence of the application of individual heating measures and/or a determination of a respective application intensity for every applied heating measure.

Regarding claim 5, Gonze discloses the method (200) according to Claim 1, wherein the multiple heating measures comprise an ignition angle adaptation, fuel metering adaptation, rotational speed increase, valve lift adjustment, secondary air supply, air/fuel ratio adaptation, lambda splitting, activation of an electrical heating device (activation of zoned heater), activation of a burner, and deactivation of overrun cut-off.
(Note: claim 1 only requires selection of just one of the measures from the different measures. Claim 5 only adds those measures in a wherein clause. As such, claim 5, as a whole, only requires one of the recited strategies to be met).

Regarding claim 6, Gonze discloses the method according to Claim 1, wherein the ascertainment of the temperature of the exhaust-gas catalytic converter comprises a measurement of a temperature downstream of the internal combustion engine (sensor 43, fig. 1 measures exhaust temperature) and/or a calculation on the basis of operating parameters of the internal combustion engine.

Regarding claim 7, Gonze discloses the method (200) according to Claim 1, comprising an ascertainment of success (from steps 326 to step 328, fig. 9, when the heating strategy is completed or from steps 326-308 when one strategy is completed and another zone is needed to be activated) of the application of the selected heating strategy on the basis of the ascertained temperature of the exhaust-gas catalytic converter.

Regarding claim 8, Gonze discloses the method according to Claim 7, comprising an adaptation of the selection of the heating strategy (ending the heating strategy in step 328 or selecting another zone in step 308 after step 326, fig. 9) in a manner dependent on the ascertained success.

Regarding claim 9, Gonze discloses a processing unit (control module 44; [58])) configured to control operation of an exhaust-gas catalytic converter  of an internal combustion engine, by 
- ascertaining (step 301, fig. 9; [58]) of a temperature, via a temperature sensor, of the exhaust-gas catalytic converter (catalytic pf 34, fig. 1; [57]), 
- ascertaining (steps 303-310) of a heating demand, via an electronic processor, on the basis of the determined temperature, 
- selecting (steps 308-steps 326) of a heating strategy, via the electronic processor, taking into consideration the heating demand, from a multiplicity of different heating strategies (different zones selected based on demand for heating the pf; [63]) which each comprise at least one of several heating measures (steps 316, 320, fig. 9), and 
- applying (step 312, fig. 9) of the selected heating strategy, via the electronic processor, for heating the exhaust-gas catalytic converter ([58]-[66]).

Regarding claim 10, Gonze discloses a non-transitory, computer-readable storage medium containing instructions that when executed by a computer cause the computer to control operation of an exhaust-gas catalytic converter (130) of an internal combustion engine, by 
- ascertaining (step 301, fig. 9; [58]) of a temperature, via a temperature sensor, of the exhaust-gas catalytic converter (catalytic pf 34, fig. 1; [57]), 
- ascertaining (steps 303-310) of a heating demand, via an electronic processor, on the basis of the determined temperature, 
- selecting (steps 308-steps 326) of a heating strategy, via the electronic processor, taking into consideration the heating demand, from a multiplicity of different heating strategies (different zones selected based on demand for heating the pf; [63]) which each comprise at least one of several heating measures (steps 316, 320, fig. 9), and 
- applying (step 312, fig. 9) of the selected heating strategy, via the electronic processor, for heating the exhaust-gas catalytic converter ([58]-[66]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0340866 to Khaled
US 2020/0271046 to Kelly et al.
US 2019/0264627 to Schroder et al.
US 2017/0362982 to Miao et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746